 1   Katherine E. Carlton Robinson, Esq. (IN #31694-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: krobinson@schuckitlaw.com
 5
     Lead Counsel for Defendant Trans Union, LLC
 6   Designated Counsel for Service
 7
     Eileen T. Booth, Esq. (CSB #182974)
 8   Jacobsen & McElroy PC
     2401 American River Drive, Suite 100
 9   Sacramento, CA 95825
     Telephone: 916-971-4100
10   Fax: 916-971-4150
     E-Mail: ebooth@jacobsenmcelroy.com
11
     Counsel for Defendant Trans Union, LLC
12
13                              UNITED STATES DISTRICT COURT
14                            EASTERN DISTRICT OF CALIFORNIA
15                                    SACRAMENTO DIVISION
16    ANDREW CHARLES REED and KATHLEEN                        )   CASE NO. 2:20-cv-02393-MCE-
      SUE REED,                                               )   AC
17              Plaintiffs,                                   )
                                                              )
18           vs.                                              )   STIPULATION AND ORDER OF
                                                              )   DISMISSAL WITH PREJUDICE
19    EXPERIAN INFORMATION SOLUTIONS,                         )   AS TO DEFENDANT TRANS
      INC.; TRANS UNION LLC; and EQUIFAX                      )   UNION, LLC ONLY
20    INFORMATION SERVICES LLC;                               )
                  Defendants.                                 )
21                                                            )
22
23          Plaintiffs Andrew Charles Reed and Kathleen Sue Reed (“Plaintiffs”), by counsel, and

24   Defendant Trans Union, LLC (“Trans Union”), by counsel, hereby stipulate and agree that all
25   matters herein between them have been compromised and settled, and that Plaintiffs’ cause
26
     against Trans Union only should be dismissed, with prejudice, pursuant to Fed. R. Civ. P.
27
     41(a)(1)(A)(ii), with each party to bear its own costs and attorneys’ fees.
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY– 2:20-CV-02393-MCE-AC
                                            Page 1 of 3
 1                                           Respectfully submitted,
 2
 3   Date: April 26, 2021                    s/ Clark Ovruchesky (with consent)
                                             Clark Ovruchesky, Esq.
 4                                           C.O. Law, APC
 5                                           2404 Broadway, Suite 150
                                             San Diego, CA 92102
 6                                           Telephone: (619) 356-6591
                                             Fax: (916) 392-6950
 7                                           E-Mail: co@colawcalifornia.com
 8
                                             Counsel for Andrew Charles Reed and Kathleen
 9                                           Sue Reed
10
11
     Date: April 26, 2021                     s/ Katherine E. Carlton Robinson
12                                           Katherine E. Carlton Robinson, Esq.
                                               (IN #31694-49)
13                                             (admitted Pro Hac Vice)
                                             Schuckit & Associates, P.C.
14                                           4545 Northwestern Drive
                                             Zionsville, IN 46077
15                                           Telephone: 317-363-2400
                                             Fax: 317-363-2257
16                                           E-Mail: krobinson@schuckitlaw.com
17                                           Lead Counsel for Defendant Trans Union, LLC
18
                                             Eileen T. Booth, Esq. (CSB #182974)
19
                                             Jacobsen & McElroy PC
20                                           2401 American River Drive, Suite 100
                                             Sacramento, CA 95825
21                                           Telephone: 916-971-4100
                                             Fax: 916-971-4150
22                                           E-Mail: ebooth@jacobsenmcelroy.com

23                                           Local Counsel for Defendant Trans Union, LLC

24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY– 2:20-CV-02393-MCE-AC
                                            Page 2 of 3
 1                                               ORDER
 2          PURSUANT TO STIPULATION, IT IS HEREBY ORDERED that all claims of
 3   Plaintiffs Andrew Charles Reed and Kathleen Sue Reed against Defendant Trans Union, LLC,
 4   are dismissed with prejudice. Plaintiffs Andrew Charles Reed and Kathleen Sue Reed and
 5   Defendant Trans Union, LLC, shall each bear their own costs and attorneys’ fees. This case
 6   shall proceed on Plaintiffs’ remaining claims.
 7          IT IS SO ORDERED.
 8   Dated: April 28, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY– 2:20-CV-02393-MCE-AC
                                            Page 3 of 3
